—Appeal by the defendant from a judgment of Supreme Court, Nassau County (Kase, J.), rendered June 6, 2011, convicting him of attempted assault in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that his plea of guilty was involuntary and coerced is unpreserved for appellate review because he did not move to vacate his plea or otherwise raise these issues before the Supreme Court (see People v Tuffini, 101 AD3d 1053 [2012]; People v Lopez, 34 AD3d 599 [2006]). In any event, the defendant’s contentions that his plea was involuntary because his counsel was ineffective in failing to provide him with copies of certain discovery and because the court did not sufficiently inquire into his request for new counsel on that basis are without merit (see People v Porto, 16 NY3d 93 [2010]; People v Melendez-Smith, 66 AD3d 1042 [2009]). The record demonstrates that the defendant was timely provided with the discovery. Contrary to the defendant’s further contention that his plea was coerced by virtue of certain medical conditions from which he was suffering, the record demonstrates that the defendant’s plea of guilty was entered knowingly, voluntarily, and intelligently (see People v Franco, 104 AD3d 790 [2d Dept 2013]; People v Tuffini, 101 AD3d 1053 [2012]).
The defendant’s remaining contentions either are without merit or need not be reached in light of our determination. Skelos, J.E, Dickerson, Lott and Roman, JJ., concur.